Citation Nr: 0835901	
Decision Date: 10/20/08    Archive Date: 10/27/08

DOCKET NO.  07-00 826	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 
20 percent for service-connected Type II Diabetes Mellitus 
(DMII).  

2.  Entitlement to an initial disability rating in excess of 
10 percent for service-connected peripheral neuropathy of the 
right lower extremity.  

3.  Entitlement to an initial disability rating in excess of 
10 percent for service-connected peripheral neuropathy of the 
left lower extremity.  


REPRESENTATION

Appellant represented by:	Missouri Veterans Commission


ATTORNEY FOR THE BOARD

Jessica A. Gray, Associate Counsel


INTRODUCTION

The veteran served on active duty from March 1968 to February 
1971 and from September 1974 to May 1978.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a March 2006 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Louis, Missouri.  That decision granted service 
connection for DMII, and assigned a 20 percent evaluation, 
effective from October 11, 2005.  The decision further 
granted service connection for the bilateral peripheral 
neuropathy, and assigned a 10 percent evaluation for each of 
the right and left lower extremities, effective from October 
11, 2005.  The appellant appealed that decision to BVA, and 
the case was referred to the Board for appellate review.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Reason for Remand:  To obtain VA examinations, to obtain 
additional VA medical records, to obtain additional private 
medical records, to obtain social security records, and to 
clarify whether the veteran currently has an authorized 
representative.

The law provides that VA shall make reasonable efforts to 
notify a claimant of the evidence necessary to substantiate a 
claim, and requires VA to assist a claimant in obtaining that 
evidence.  38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. 
§ 3.159 (2007).  Such assistance includes providing the 
claimant a medical examination or obtaining a medical opinion 
when such an examination or opinion is necessary to make a 
decision on a claim.  38 U.S.C.A. §§ 5103, 5103A (West 2002); 
38 C.F.R. § 3.159 (2007).

In this case, the Board notes that the veteran was afforded 
VA examinations in August 2004 and December 2004 for other 
disabilities, unrelated to those at issue on appeal.  
Appropriately, the RO granted the veteran service connection 
for DMII based on his presumptive exposure to herbicides 
during his military service in Vietnam.  Service connection 
was granted for peripheral neuropathy of the bilateral lower 
extremities on a secondary basis, based upon notations in VA 
medical records attributing the veteran's peripheral 
neuropathy to his DMII.  

The Board notes that the veteran has never been afforded a VA 
examination to assess the severity of his DMII and peripheral 
neuropathy.  

The veteran's medical records demonstrate that he is 
currently using insulin injections, oral medications, and a 
regulated diet in order to control his DMII.  Medical records 
associated with the veteran's claims file do not indicate 
that the veteran's activities have been restricted as part of 
his treatment for DMII.  In his July 2006 notice of 
disagreement, however, the veteran claims that he must limit 
his physical activity every day, and that he meets all the 
criteria for a 40 percent disability rating.  The Board notes 
that medical evidence is required to establish that 
occupational and recreational activities have been restricted 
under Diagnostic Code 7913.  Camacho v. Nicholson, 21 Vet. 
App. 360, 365 (2007).  The Board further notes that the 
medical records associated with the veteran's claims file are 
several years old and do not specifically address the 
criteria utilized in the applicable diagnostic codes.  
Therefore, the Board finds that a VA examination is required 
in order to determine the current severity and treatment of 
the veteran's service-connected DMII.  

In addition to the poor vibration sensation in the feet that 
was noted in the March 2006 rating decision, a notation in 
the veteran's June 2004 private medical records indicate that 
the veteran experiences severe neuropathic pain, vascular 
insufficiency of the legs, and intermittent claudication.  
These symptoms indicate that the veteran's sensory neuropathy 
may be more severe than his current disability rating 
suggests.  Again, the Board notes that these medical records 
are several years old and do not specifically address the 
criteria utilized in the applicable diagnostic codes.  The 
veteran asserts that he meets all of the criteria for a 20 
percent disability rating.  Therefore, the Board finds that a 
VA examination is required in order to assess the current 
severity and manifestation of the veteran's service-connected 
peripheral neuropathy.

Diagnostic Code 7913 provides ratings for diabetes mellitus.  
Diabetes mellitus that is manageable by restricted diet only 
is rated 10 percent disabling.  Diabetes mellitus requiring 
insulin and restricted diet, or; oral hypoglycemic agent and 
restricted diet, is rated 20 percent disabling.  Diabetes 
mellitus requiring insulin, restricted diet, and regulation 
of activities is rated 40 percent disabling.  Diabetes 
mellitus requiring insulin, restricted diet, and regulation 
of activities with episodes of ketoacidosis or hypoglycemic 
reactions requiring one or two hospitalizations per year or 
twice a month visits to a diabetic care provider, plus 
complications that would not be compensable if separately 
rated, is rated 60 percent disabling.  Diabetes mellitus 
requiring more than one daily injection of insulin, 
restricted diet, and regulation of activities (avoidance of 
strenuous occupational and recreational activities) with 
episodes of ketoacidosis or hypoglycemic reactions requiring 
at least three hospitalizations per year or weekly visits to 
a diabetic care provider, plus either progressive loss of 
weight and strength or complications that would be 
compensable if separately rated, is rated 100 percent 
disabling.  Note (1) to Diagnostic Code 7913 provides that 
compensable complications of diabetes are to be rated 
separately unless they are part of the criteria used to 
support a 100 percent rating (under Diagnostic Code 7913).  
Noncompensable complications are considered part of the 
diabetic process under Diagnostic Code 7913.  

Diagnostic Code 8520 provides ratings for paralysis of the 
sciatic nerve.  Diagnostic Code 8520 provides that mild 
incomplete paralysis is rated 10 percent disabling; moderate 
incomplete paralysis is rated 20 percent disabling; 
moderately severe incomplete paralysis is rated 40 percent 
disabling; and severe incomplete paralysis, with marked 
muscular atrophy, is rated 60 percent disabling.  Complete 
paralysis of the sciatic nerve, the foot dangles and drops, 
no active movement possible of muscles below the knee, 
flexion of knee weakened or (very rarely) lost, is rated 80 
percent disabling.  

Diagnostic Code 8620 provides a rating for neuritis of the 
sciatic nerve.  Under 38 C.F.R. §4.123, neuritis of a 
peripheral nerve is characterized by loss of reflexes, muscle 
atrophy, sensory disturbances, and constant pain, at times 
excruciating.  It is to be rated on the scale provided for 
paralysis of the involved nerve, with the maximum equal to 
the rating for severe, incomplete paralysis.  If not 
characterized by organic changes, the maximum rating will be 
the same as that for moderately severe, incomplete paralysis.  

Diagnostic Code 8720 provides a rating for neuralgia of the 
sciatic nerve.  Under 38 C.F.R. §4.124, neuralgia of a 
peripheral nerve is characterized by a dull and intermittent 
pain.  It is to be rated on the same scale provided for 
paralysis of the involved nerve, with a maximum equal to 
moderate, incomplete paralysis.  

The term "incomplete paralysis" with this and other 
peripheral nerve injuries indicates a degree of lost or 
impaired function substantially less than the type pictured 
for complete paralysis given with each nerve, whether due to 
varied level of the nerve lesion or to partial regeneration. 
When the involvement is wholly sensory, the rating should be 
for the mild, or at most, the moderate degree.  The ratings 
for the peripheral nerves are for unilateral involvement; 
when there is bilateral involvement, the VA adjudicator is to 
combine the ratings for the peripheral nerves, with 
application of the bilateral factor.  38 C.F.R. 
§ 4.124a.    

In this case, the Board notes that the last available VA 
medical records associated with the veteran's claims file are 
from December 2005.  The last available private medical 
records associated with the file are from October 2004.  
Records of the veteran's healthcare subsequent to that date 
may prove to be relevant and probative to the claim at issue.  
Therefore, as the claim is already being remanded for further 
development, the RO should attempt to obtain and associate 
with the claims file any and all VA treatment records 
pertaining to the veteran's claimed disabilities since 
December 2005, and any and all private treatment records 
pertaining to the veteran's claimed disabilities since 
October 2004.

It also appears from the record on appeal that the veteran is 
in receipt of monthly benefits from the Social Security 
Administration (SSA).  The veteran's receipt of social 
security disability income was documented in a VA medical 
record in December 2004.  However, SSA's decision to grant 
benefits, and the records upon which that decision was based, 
are not associated with the claims file.  The United States 
Court of Appeals for Veterans Claims (Court) has held that VA 
must obtain Social Security Administration decisions and 
records which may have a bearing on the veteran's claims.  
Waddell v. Brown, 5 Vet. App. 454 (1993); Clarkson v. Brown, 
4 Vet. App. 565 (1993); Shoemaker v. Brown, 3 Vet. App. 519 
(1993).  Moreover, the Court finds that, "[i]n the context of 
the duty to assist in obtaining records, the relevance of the 
documents cannot be known with certainty before they are 
obtained."  Hyatt v. Nicholson, 21 Vet. App. 390 (2007).  
Therefore, the RO should obtain and associate such records 
with the veteran's claims file.

The Board notes the veteran's statement received in November 
2004, wherein he indicates that he no longer wanted any 
information or documents to be provided to the Missouri 
Veterans Commission (MVC).  He further stated that MVC did 
not represent him or his interests in any matter.  The Board 
further notes that the power of attorney for MVC has not been 
officially revoked, and that MVC continues to provide 
submissions on behalf of the veteran, including a January 
2007 Form 646.  It is necessary to clarify this question of 
representation in order to protect the rights of the veteran.   
Therefore, the veteran should be contacted to determine if he 
still wishes to be represented by MVC, and if not, official 
actions should be taken to implement his preferences.  

Accordingly, the case is REMANDED for the following action:

1.  The veteran should be afforded a VA 
examination or examinations to ascertain 
the current severity and manifestations of 
his service-connected DMII and peripheral 
neuropathy.  Any and all studies, tests, 
and evaluations deemed necessary by the 
examiner should be performed.  The 
examiner is requested to review all 
pertinent records associated with the 
claims file and to comment on the current 
severity of the veteran's service-
connected disabilities.  The examiner 
should report all signs and symptoms 
necessary for rating the veteran's 
disabilities under the applicable rating 
criteria.  The examiner is specifically 
requested to include:

A.  A description of the veteran's 
currently prescribed regimen to treat his 
DMII, including the number of daily 
insulin injections, any oral medications, 
any dietary restrictions, any limitations 
upon the veteran's daily activities, any 
episodes of ketoacidosis or hypoglycemic 
reactions, the number of required monthly 
visits to a diabetic care provider, and 
any other symptoms or complications 
associated with the veteran's service-
connected DMII.  

B.  A complete discussion of the symptoms 
attributable to the veteran's service-
connected peripheral neuropathy of the 
bilateral lower extremities, including a 
characterization of the veteran's 
peripheral neuropathy as mild, moderate, 
moderately severe, or severe in accordance 
with the criteria provided in the 
discussion above.  The examiner's notice 
is specifically directed to a private 
medical record of June 11, 2004 noting 
that the veteran experienced severe 
neuropathic pain, vascular insufficiency 
of the legs, and intermittent 
claudication.

A clear rationale for all opinions would 
be helpful and a discussion of the facts 
and medical principles involved would be 
of considerable assistance to the Board.  
Since it is important "that each 
disability be viewed in relation to its 
history [,]" 38 C.F.R. § 4.1 (2007), 
copies of this REMAND and all pertinent 
records in the appellant's claims file, or 
in the alternative, the claims file 
itself, must be made available to the 
examiner for review.

2.  Please associate with the veteran's 
claims file, all additional VA medical 
records for the period of December 2005 to 
the present.  

3.  The veteran should be afforded an 
opportunity to identify any additional 
medical treatment he has undergone 
regarding his claimed disability.  
Appropriate action must then be taken to 
obtain the identified records.  

4.  The RO should obtain and associate 
with the claims file the records upon 
which the Social Security Administration 
(SSA) based its decision to award benefits 
to the veteran.  If the search for such 
records has negative results, the claims 
file must be properly documented as to the 
unavailability of these records.

5.  Please contact the veteran to 
determine whether he continues to 
authorize Missouri Veterans Commission to 
represent him in actions before VA.  If 
the veteran no longer wishes to be 
represented by this service organization, 
the power of attorney should be revoked, 
and the change noted in the veteran's 
claims file.

6.  When the above requested development 
has been completed, the case should be 
reviewed by the RO on the basis of 
additional evidence.  If the benefits 
sought are not granted, the veteran and 
his representative should be furnished a 
Supplemental Statement of the Case and be 
afforded a reasonable opportunity to 
respond before the record is returned to 
the Board for further review.  The SSOC 
should set forth all applicable laws and 
regulations pertaining to each issue.

The purpose of this REMAND is to obtain additional 
development, and the Board does not intimate any opinion as 
to the merits of the case, either favorable or unfavorable, 
at this time.  The appellant has the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
KATHLEEN K. GALLAGHER 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).




